Citation Nr: 0949127	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  04-41 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
knees.

2.  Entitlement to service connection for a low back strain.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk




INTRODUCTION

The Veteran served on active duty from August 1966 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the RO in 
Winston-Salem, North Carolina.  Subsequently, the case was 
transferred to the RO in St. Petersburg, Florida.

In a February 2008 decision, the Board reopened the Veteran's 
claims of service connection for a low back strain and 
arthritis of the knees, and remanded the claims to the RO for 
additional development.  The Board notes that the Veteran 
failed to report to an April 2008 VA examination.  In a May 
2008 report of contact, the Veteran stated that he never 
received a letter for a VA C&P examination.  In September 
2008 the Board remanded again with instructions to send 
notice of the VA examination to the Veteran's correct 
address.  In December 2008 the Veteran provided an updated 
address in response to VA's request.  The requested 
development was completed including the March 2009 VA 
examination, and the case has returned to the Board for 
appellate consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The Veteran sustained a right knee laceration injury in 
service in July 1968, but did not experience chronic knee 
symptoms in service; did not experience continuous knee 
symptoms after service, including no arthritis shown by X-
rays and to a compensable degree within one year of service 
separation; and the currently demonstrated arthritis of the 
knees is not shown to be due to an in-service injury or 
disease.  

3.  The Veteran was treated for a low back strain while in 
service in February 1968; there were no chronic symptoms of 
low back disability in service; no continuous low back 
symptoms since service, including that a herniated lumbar 
disc was not shown until many years after service; and the 
currently demonstrated low back strain is not due to an in-
service injury or disease.  


CONCLUSIONS OF LAW

1.  The Veteran's arthritis of the knees was not incurred in 
or aggravated by service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009). 

2.  A back disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2009).

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) Veteran status; (2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In a April 2005 letter, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection as well as what 
information and evidence must be submitted by the Veteran, 
what evidence VA would obtain, what evidence he was expected 
to provide, and of what assistance the VA could provide the 
Veteran in obtaining this evidence.  Subsequently, in a March 
2006 letter he was advised of how disability ratings and 
effective dates were assigned.  The case was thereafter 
readjudicated in a May 2008 Supplemental Statement of the 
Case.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a 
VA examination.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
Veteran's service treatment records, post service VA and 
private treatment records, VA examinations, and the Veteran's 
statements.  

Additionally, as the Board will discuss, the Veteran was 
provided with a VA examination in March 2009.  The report of 
this examination reflects that the examiner reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted an appropriate physical examination, 
rendered appropriate diagnoses, and offered opinions.  The 
Board therefore concludes that the examination is adequate 
for the purposes of this decision.  See 38 C.F.R. § 4.2 
(2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Veteran and his representative have not 
contended otherwise.   



Service Connection Legal Authority

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as arthritis, 
to a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303 (2009).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disability, is through a demonstration of 
continuity of symptomatology.  Barr, 
21 Vet. App. 303; see Savage v.  Gober 10 Vet. App. 488, 495-
97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of 
the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 
Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b) (2009).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr; see Grover v. West, 12 
Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person competent to testify to pain and visible flatness of 
his feet); Espiritu, 2 Vet. App. at 494- 95 (lay person may 
provide eyewitness account of medical symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  
The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On 
the other hand, if the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Service Connection for Arthritis of the Knees

The Veteran claims to have injured his right knee in service 
resulting in arthritis of the knees.  He submitted a private 
physician diagnosis in 1973 of "probably arthritis both 
knees."  He contends that he has had knee symptoms since 
service. 

After a review of all the evidence, the Board finds that the 
Veteran sustained a right knee laceration injury in service 
in July 1968, but did not experience chronic knee symptoms in 
service.  A July 1968 service treatment record (STR) notes 
treatment for a laceration of the right knee.  The physician 
noted that there was no drainage and that the knee was 
healing well.  On the service separation examination, the 
Veteran indicated not having had arthritis or rheumatism, 
bone, joint, or other deformity, and no trick or locked knee.  
On the October 1969 Medical Examination Report, the Veteran 
indicated that his lower extremities were normal.  With no 
evidence of chronic knee symptoms in service and evidence 
demonstrating that his knee had healed well, the Board finds 
that the knee symptoms were not chronic in service.  The 
Board notes that the Veteran's STRs only demonstrate 
treatment for the Veteran's right knee laceration, a 
disability for which service connection has been granted.  

The Board further finds that the Veteran did not experience 
continuous knee symptoms after service, including no 
arthritis shown by X-rays and to a compensable degree within 
one year of service separation.  See 38 C.F.R. § 4.71(a), 
Diagnostic Code (DC) 5003 (arthritis must be established by 
X-ray findings and result in some limitation of motion, 
including noncompensable motion due to pain, to warrant a 10 
percent rating).  The Veteran served for over ninety days 
during a period of war; however, there was no diagnosis of 
arthritis by X-ray evidence to 10 percent within one year of 
service.  A March 1973 VA radiographic report noted that X-
ray examination of both knees showed no bone or joint 
abnormality and well preserved interspaces with smooth 
articular margins.  A July 1973 physician statement from 
E.E.S., M.D. indicated that even though he had not reviewed 
any X-rays of the Veteran's knees, he felt very strongly that 
the current arthritic changes in the Veteran's knees were 
probably degenerative arthritis; however, this opinion is 
based on an assumption of facts not shown to be correct by 
the prior X-ray evidence.  Furthermore, the first X-ray 
findings to demonstrate arthritis are from September 1990, 
eighteen years after service.  

The Board finds that continuity of symptomatology since 
service separation has not been sufficiently demonstrated.  
On the November 1969 service separation examination, the 
Veteran indicated not having had arthritis or rheumatism, 
bone, joint, or other deformity, or recurrent back pain.  On 
the October 1969 Medical Examination Report, the service 
examiner found that the Veteran's lower extremities and spine 
were both normal.  A post-service August 1990 clinical 
examination by C.J.H., M.D., noted that the Veteran's left 
knee was neurovascularly intact and showed no erythema or 
deformity.  Post-service August 1990 radiology imaging report 
by J.F., M.D., indicated a normal left knee.  

The first indication of arthritis of the knees was not until 
September 1990, 18 years after his separation from service.  
A September 1990 private treatment record noted some changes 
consistent with degenerative joint disease of the knees.  A 
November 1992 VA outpatient treatment X-ray report for both 
knees showed minimal relative narrowing of the medial 
compartment of the left knee, and that the knees appeared 
unremarkable with no significant arthritic changes evident.  
In this regard, the Board observes that a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or disease was incurred in service, which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  
  
On the question of current disability of the knees, the Board 
finds that the Veteran currently has left and right knee 
disabilities of arthritis.  The evidence shows that the 
Veteran was diagnosed with mild degenerative joint disease of 
the medial compartments of the knees, the left being greater 
than the right, at a March 2009 VA examination, so medical 
evidence of a current disability has been demonstrated.  The 
VA examiner from the March 2009 VA examination noted that the 
knee X-rays revealed mild narrowing in the medial 
compartments of both knees, slightly more on the left than 
the right.  

The Board further finds that the weight of the evidence shows 
that the currently demonstrated arthritis of the knees is not 
due to an in-service injury or disease, including the right 
knee laceration in July 1968.  The March 2009 VA examiner 
opined that it was not likely that diagnosed arthritis of 
bilateral knees was manifested in the military service or 
within one year of military service or was otherwise related 
to military service.  The VA examiner noted that, according 
to the July 1968 STR, the Veteran sustained a laceration of 
the right knee which was cleaned, debrided and sutured.  He 
indicated that there was no report of exposure of tendons or 
entry into the joint capsule and that in a follow-up note the 
physician indicated that the right knee was healing well 
without evidence for drainage.  The VA examiner further noted 
that there was no report of degenerative arthritis or other 
cause for loss of range of motion of the right knee.  The VA 
examiner indicated that during a November 1992 VA examination 
for the joints knee pain was not mentioned in the report.  He 
noted that an X-ray report of August 1994 was the first 
objective evidence of the Veteran having degenerative joint 
disease of the knees.  The VA examiner indicated that the 
Veteran did not have inflammatory arthritis or constitutional 
symptoms of the same.  The VA examiner noted that the 
degenerative joint disease of the knees was not objectively 
documented as occurring in the military or within one year or 
the years immediately following military service.  

Therefore, after a careful review of the Veteran's claims 
file, the Board finds that the arthritis of the knees was not 
a result from the Veteran's in-service right knee injury, its 
symptoms were not chronic in service, nor were they 
continuous since service.  The currently demonstrated 
arthritis of the knees is not shown to be due to an in-
service injury or disease.  Hence, the claim must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
absent credible evidence of a nexus between the diagnosed 
bilateral knee disability and his military service, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  

Service connection for Low Back Strain

The Veteran claims to have a low back strain as a result of 
heavy lifting during his period of active service.  
Furthermore, he claims that symptoms of his low back strain 
have been continuous since service.  Moreover he asserts that 
the pain in his legs is a result of damage to his sciatic 
nerve in his back.

The evidence shows that the Veteran was treated for a low 
back strain while in service in February 1968.  STRs from 
February 1968 note treatment for low back pain on the right 
side.  The impression was that of lower back strain.  The 
Veteran was put on light duty for three days, bed rest for 
twenty-four hours, and no heavy lifting.  A February 1968 
Radiographic report notes questionable spina bifida occulta 
at L-5 otherwise an essentially normal L-5 spine.  Additional 
February 1968 STRs indicate that the Veteran's back condition 
had been steadily improving.  An August 1969 STR noted low 
back pain due to lifting heavy boxes for the previous four 
days.  

The Board finds that there were no chronic low back symptoms 
during service.  A September 1969 STR noted some improvement 
of the Veteran's back symptoms.  On service separation 
examination, the Veteran indicated not having had arthritis 
or rheumatism, bone, joint, or other deformity, or recurrent 
back pain.  On the October 1969 Medical Examination Report at 
service separation, the Veteran indicated that his lower 
extremities and spine were both normal.  

The Board also finds that the weight of the evidence 
demonstrates that low back symptoms were not continuous since 
service.  On the November 1969 service separation 
examination, the Veteran indicated not having had arthritis 
or rheumatism, bone, joint, or other deformity, or recurrent 
back pain.  On the October 1969 Medical Examination Report, 
the Veteran indicated that his lower extremities and spine 
were both normal.  The evidence fails to show that the 
Veteran was diagnosed with arthritis of the spine within one 
year after his discharge from service based on X-ray 
findings.

A herniated lumbar disc was not shown until many years after 
service.  The first treatment noted in the record was in 
September 1990, eighteen years after separation from service.  
The September 1990 radiology imaging report indicated very 
mild degenerative changes of the lumbar spine.  An October 
1990 private treatment record noted that the Veteran's low 
pack pain was significantly improved.  A November 1992 VA 
examination noted that the Veteran reported having lower back 
pain over the last four to five years, and that he had 
injured his back twice in the service.  According to the 
Veteran's report, that would put the onset of back pain after 
service around 1987, fifteen years after service.  The 
examiner noted that the Veteran's symptoms resolved within 
two to four weeks.  

Subsequent treatment records show the Veteran's continued 
complaints and treatment for low back symptoms after service, 
and show a current diagnosis of low back disability.  In an 
August 1995 statement, the Veteran indicated that in August 
1994, after enrolling in classes he injured his back.  Such 
evidence shows post-service onset of back disorder many years 
after service separation.

A November 1992 VA outpatient treatment X-ray report for the 
lumbosacral spine indicated minimal early evidence of 
degenerative spondylosis of the L-spine.  The changes were 
noted to be quite minimal and the remainder of the study was 
unremarkable.  An August 1994 VA X-ray report for the 
lumbosacral spine demonstrated good alignment with well 
maintained vertebral heights and intervertebral disc spaces.  
The impression was minimal degenerative changes of the lumbar 
spine.  The September 1994 private treatment from Dr. C.J.H. 
noted a degenerated L4-5 disc and a degenerated L5-S1 disc 
with central herniated nucleus and possible left S1 root 
displacement.  The November 1994 Operative Record indicated a 
left L5 hemilaminectomy and diskectomy of L4-S1.  The 
November 1994 Operative Record indicated a left L5 
hemilaminectomy and diskectomy of L4-S1.  A January 1995 
private treatment record noted that there was no post 
operative scarring and no recurrent herniated nucleus 
pulposus.  The Veteran further noted that he had shattered a 
disc at the L4-5 which he indicated was removed.  A September 
1995 MRI noted that the Veteran had degenerative disc disease 
at L4-L5 and L5-S1 as well as a centrally torn annulus at L4-
L5.  A June 2003 VA examination noted that the symmetric loss 
of reflexes in both "uppers" and in both ankles was from 
diabetes mellitus.  

On the question of relationship of current low back 
disability to service, the Board finds that the weight of the 
evidence demonstrates that the currently demonstrated low 
back strain is not due to an in-service injury or disease, 
including the February 1968 low back strain during service.  
The weight of the evidence of record shows a post-service 
onset of injury, symptoms, and diagnosed disability of the 
spine many years after service separation.  During a November 
1992 VA examination, the VA examiner gave a diagnosis of low 
back pain of unknown etiology without evidence of neurologic 
involvement.  The Veteran indicated in an August 1995 letter 
that he had shattered a disc at the L4-5 which was removed.  
A September 1995 MRI noted that the Veteran had degenerative 
disc disease at L4-L5 and L5-S1 as well as a centrally torn 
annulus at L4-L5.  A June 2003 VA examination noted that the 
symmetric loss of reflexes in both "uppers" and in both 
ankles was from diabetes mellitus.

The March 2009 VA examiner noted that the low back pain would 
have had its onset in 1987 (15 years after separation from 
service).  The VA examiner noted that in the September 1995 
MRI by Dr. C.J.H. the conclusion was degenerative disk 
disease at L4-L5 and L5-S1 and a centrally torn annulus at 
L4-5.  The examiner indicated that the centrally torn annulus 
at L4-5 was not noted on the preoperative lumbar MRI and, 
therefore, was not likely the result of military service.

The March 2009 VA examiner opined that the Veteran's present 
lumbar spine condition and related neurologic conditions are 
not caused by or otherwise related to military service.  He 
further stated that the Veteran's condition in the military 
service is best described as lumbar strain which seems to 
have resolved by separation examination of October 1969, and 
which did not disqualify him from reenlisting in December 
1970 and serving until July 1972.  The VA examiner noted that 
a November 1994 letter from W.J.F., M.D., indicated that the 
Veteran vigorously sneezed resulting in severe incapacitating 
lumbar spine pain radiating into both legs.  It was the VA 
examiner's opinion that there was no objective evidence of a 
herniated L5-S1 disk until the 1994 MRI twenty-two years 
after the Veteran's separation from service.  The VA examiner 
indicated that in a September 1994 follow-up report 
Dr. C.J.H. stated that the Veteran be followed up after an 
MRI showed a herniated nucleus pulposus and degenerative 
changes in the L4-L5 region.  The VA examiner further 
indicated that this was prior to seeing Dr. W.J.F. and again 
the first documentation of a herniated nucleus pulposus was 
in 1994.  

The weight of the evidence shows that the low back strain in 
service in February 1968 was not chronic in service, was not 
continuous after service, but had its onset at least 15 years 
after service separation.  The evidence also shows that in 
August 1994 the Veteran injured his back and was not able to 
finish a semester of study, that the centrally torn annulus 
at L4-5 at that time was not likely the result of military 
service, that there was no objective evidence of a herniated 
L5-S1 disk until the 1994 MRI twenty-two years after the 
Veteran's separation from service.  The first documentation 
of a herniated nucleus pulposus was in 1994.  Consistent with 
such factual findings is the March 2009 VA examiner's opinion 
that the Veterans present lumbar spine disorder and related 
neurologic conditions were not caused by or otherwise related 
to military service.  Hence, the Board finds that no positive 
nexus exists between the Veteran's current low back 
disability and his service, including a February 1968 low 
back strain.



For these reasons, the Board finds that a preponderance of 
the evidence is against the Veteran's claim for service 
connection for a low back disorder, and the claim must be 
denied.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for arthritis of the knees is denied.  

Service connection for low back strain is denied


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


